
	

114 HR 3642 IH: To provide for increased flexibility in the extension of the Social Security program to Guam.
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3642
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Ms. Bordallo introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for increased flexibility in the extension of the Social Security program to Guam.
	
	
 1.Increased flexibility in the extension of the Social Security program to GuamSection 103(v)(1) of the Social Security Amendments of 1960 (Public Law 86–778) is amended— (1)by striking The amendments made by subsection (a) and inserting (A) The amendments made by subsection (a); and
 (2)by adding at the end the following:  (B)If the legislation enacted by the Government of Guam described in the fifth sentence of subparagraph (A) includes a provision expressing the desire of the Government of Guam that the insurance system established by title II of the Social Security Act would extend only to such officers and employees of such Government and such political subdivisions and instrumentalities initially employed (as determined by the Government of Guam at the time of, and included as a provision in, the certification described in such sentence) by such Government and such political subdivisions and instrumentalities after the calendar quarter in which the Secretary of the Treasury receives such certification, the amendments made by subsections (c), (n), (q), and (r) shall apply to only such individuals..
			
